COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00115-CR


JENNY MEKELL HAZARD A/K/A                                        APPELLANT
JENNY MEKELL BELL

                                        V.

THE STATE OF TEXAS                                                    STATE


                                     ----------

         FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                     ----------

                       MEMORANDUM OPINION1
                                     ----------

                                  I. INTRODUCTION

     A jury found Appellant Jenny Mekell Hazard a/k/a Jenny Mekell Bell guilty

of possession of four grams or more but less than 200 hundred grams of

methamphetamine and assessed her punishment at fifteen years’ imprisonment.




     1
      See Tex. R. App. P. 47.4.
Hazard appeals, arguing that the evidence is insufficient to support her

conviction. We will affirm.

                   II. FACTUAL AND PROCEDURAL BACKGROUND

      The Hood County Sheriff’s Office received information of drug activity at

4311 Terri Lee Lane in Hood County, Texas. Hazard and her husband Eddie

owned the home; Hazard’s sister Lana Mann also lived there.             Investigator

Roland Smith used a confidential informant to make a controlled purchase of

methamphetamine at the residence. The informant purchased approximately two

grams of methamphetamine with $200 in documented bills. Officers obtained a

search warrant for the house.

      When officers executed the warrant, they found Hazard, Eddie, Mann,

Mann’s boyfriend, and two other individuals in the house. A search of the house

revealed 27.63 grams of methamphetamine and various drug paraphernalia.

Investigator Smith saw Eddie throw a bag containing pills, a lighter, and a spoon

with residue on it out of the window in the bedroom where officers found Eddie

and Hazard. In that bedroom, officers found a small baggie of methamphetamine

on top of a microwave, a pill bottle with Hazard’s name on it, and a bag of

syringes.     In   Mann’s     bedroom,   officers   found   a   large   quantity   of

methamphetamine in a black zippered bag inside a small refrigerator, some used

syringes, a rubber hose, and items used to make and cut methamphetamine. In

other areas of the home, officers found small baggies with methamphetamine

residue, syringes, glass pipes, spoons containing residue, and digital scales.


                                         2
Officers located one of the documented $100 bills on Hazard. Officers could

smell the odor of methamphetamine in the house.

      Investigator James Luckie interviewed Hazard after she was arrested.

Hazard admitted to him that she was under the influence of methamphetamine

when the officers entered her house to execute the search warrant, that she

knew methamphetamine was being sold in her house, and that she had seen

people buying and selling methamphetamine in the house.                Hazard told

Investigator Luckie that the house belonged to her.

      Hazard and Eddie were both charged with possession of the entire amount

of methamphetamine found in the house; Mann and her boyfriend were charged

with delivery of methamphetamine.

                             III. STANDARD OF REVIEW

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Isassi v. State, 330 S.W.3d 633, 638

(Tex. Crim. App. 2010).

      This standard gives full play to the responsibility of the trier of fact to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts. Jackson, 443 U.S. at 319, 99 S. Ct.

at 2789; Isassi, 330 S.W.3d at 638. The trier of fact is the sole judge of the


                                         3
weight and credibility of the evidence. See Tex. Code Crim. Proc. Ann. art. 38.04

(West 1979); Brown v. State, 270 S.W.3d 564, 568 (Tex. Crim. App. 2008), cert.

denied, 129 S. Ct. 2075 (2009).         Thus, when performing an evidentiary

sufficiency review, we may not re-evaluate the weight and credibility of the

evidence and substitute our judgment for that of the factfinder. Williams v. State,

235 S.W.3d 742, 750 (Tex. Crim. App. 2007). Instead, we Adetermine whether

the necessary inferences are reasonable based upon the combined and

cumulative force of all the evidence when viewed in the light most favorable to

the verdict.@ Hooper v. State, 214 S.W.3d 9, 16–17 (Tex. Crim. App. 2007). We

must presume that the factfinder resolved any conflicting inferences in favor of

the verdict and defer to that resolution. Jackson, 443 U.S. at 326, 99 S. Ct. at

2793; Isassi, 330 S.W.3d at 638. The standard of review is the same for direct

and circumstantial evidence cases; circumstantial evidence is as probative as

direct evidence in establishing the guilt of an actor. Isassi, 330 S.W.3d at 638;

Hooper, 214 S.W.3d at 13.

                        IV. SUFFICIENCY OF THE EVIDENCE

      Hazard argues in her sole issue that, although sufficient evidence linked

her to a small portion of the methamphetamine found in her house, legally

insufficient evidence exists that she exercised actual care, custody, control, and

management over the larger quantity of methamphetamine found in a refrigerator

in a bedroom used by her sister.




                                        4
      To support Hazard’s conviction, the State had to show that she

intentionally or knowingly ―possessed‖ between four and 200 grams of

methamphetamine. See Tex. Health & Safety Code Ann. § 481.115(a), (d) (West

2010). To prove possession, the State was required to show that Hazard (1)

exercised actual care, custody, control, or management over the substance and

(2) knew that the matter possessed was contraband. See Poindexter v. State,

153 S.W.3d 402, 405 (Tex. Crim. App. 2005); see also Tex. Health & Safety

Code Ann. § 481.002(38) (West 2010).

      When the accused does not have actual possession of the controlled

substance or exclusive possession of the locale where the controlled substance

was found, it cannot be concluded or presumed that the accused had possession

over the contraband unless there are additional independent facts or

circumstances that tend to connect or link the accused to the knowing

possession of the contraband. Poindexter, 153 S.W.3d at 406. This is because,

whether the evidence is direct or circumstantial, it must establish that the

defendant’s connection with the contraband was more than fortuitous. Evans v.

State, 202 S.W.3d 158, 161 (Tex. Crim. App. 2006). The ―affirmative links rule‖

is designed to protect the innocent bystander from conviction based solely upon

her fortuitous proximity to someone else’s drugs. Poindexter, 153 S.W.3d at

405–06.

      Relevant non-exclusive links tending to connect the defendant to knowing

possession include (1) whether the defendant was present when the search was


                                       5
conducted; (2) whether the contraband was in plain view; (3) whether the

narcotic was in close proximity to and accessible by the defendant; (4) whether

the defendant was under the influence of narcotics when arrested; (5) whether

the defendant possessed other contraband or narcotics when arrested; (6)

whether the defendant attempted to flee; (7) whether the defendant made furtive

gestures; (8) whether there was an odor of contraband; (9) whether other

contraband or drug paraphernalia was present; (10) whether the accused owned

or had the right to possess the place where the drugs were found; (11) whether

the place where the drugs were found was enclosed; (12) whether the accused

was found with a large amount of cash; and (13) whether the conduct of the

accused indicated a consciousness of guilt. Evans, 202 S.W.3d at 162 n.12;

Isbell v. State, 246 S.W.3d 235, 238 (Tex. App.—Eastland 2007, no pet.). It is

not the number of links that is dispositive but the logical force of all of the

evidence. Evans, 202 S.W.3d at 162.

      Here, Hazard was present when the search warrant was executed,

methamphetamine was found in plain view in her bedroom, she admitted to

Investigator Luckie that she had used methamphetamine just before the officers

arrived, Investigator Luckie saw fresh track marks on her arm, the odor of

methamphetamine was present in Hazard’s home, she possessed a $100 bill

that a confidential informant had just used to purchase methamphetamine at her

house, and Hazard admitted to Investigator Luckie that she knew drugs were in

her house and were being sold from her house.


                                      6
      Hazard complains on appeal that evidence at trial showed that she ―had

mostly been staying in a motor home, away from the house,‖ that she was

renting her house to Mann, and that ―it is also logical‖ to believe that Hazard was

receiving rent from Mann as an explanation for why Hazard was in possession of

the documented $100 bill.       Hazard further points to statements made by

Investigator Luckie during Hazard’s interview that he believed the larger amount

of methamphetamine belonged to the others in the house. However, viewing all

of the evidence in the light most favorable to the prosecution, as we must, a

rational jury could have found beyond a reasonable doubt that Hazard

intentionally or knowingly possessed the 27.63 grams of methamphetamine

found in her house. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Clayton v.

State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007); Evans, 202 S.W.3d at 162

n.12. Accordingly, we hold that the evidence is sufficient to support Hazard’s

conviction, and we overrule her sole issue.

                                 V. CONCLUSION

      Having overruled Hazard’s sole issue, we affirm the trial court’s judgment.



                                                   SUE WALKER
                                                   JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 5, 2012


                                        7